     Case: 1:19-cv-01247 Document #: 22 Filed: 07/17/19 Page 1 of 1 PageID #:327

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Itasca Golf Investors, LLC, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01247
                                                             Honorable Rebecca R.
                                                             Pallmeyer
New York Marine and General Insurance
Company
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Ruling on motion
held. Defendant's motion to dismiss [12] is denied without prejudice to entertainment of
these arguments on summary judgment. All fact discovery shall be noticed in time to be
completed by 11/29/19. Parties' Rule 26(a)(2) disclosures and reports shall be completed
by 3/31/20. All subpoena responses shall be made by 8/2/19. Status hearing set for
10/2/19 at 9:00 a.m. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
